   Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 1 of 20




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XXIV- A3868-A3886
                          Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 2 of 20

     Update Executive Summary for Lynn (pending additional updates including
     results of this mornings St Barnaba meeting)

     From:
     Marc Pfefferle <mpfefferle@carlmarks.com>
     To:

     Jonathan Killion <jkillion@carlmarks.com>, Michael Greenberg <michael.greenberg@patriarchpartners.com>, "Jean Luc
     Pelissier (CBA)" <pelissier@cbagroupllc.com>, Randy Jones <randy.jones@patriarchpartners.com>
     Cc:
     Mark Claster <mclaster@carlmarks.com>, Carl Landeck <clandeck@carlmarks.com>
     Date:
     Wed, 27 Jan 2016 07:43:16 -0500
     Attachments:
     TransCare - Executive Summary 1 27 16.pptx (255.5 kB)


     Please review and comment on this version. The message is a difficult one, but I believe accurate. Please provide any
     comments to Jonathan who will be at the Company this morning with Carl and Michael.

     There are still some items in the financial model, like is there enough insurance cost in the model (current cost is
     $11MM per year), that Carl still needs to check out before we present.

     Thanks

                                      Marc L. Pfefferle
             http://carlmarksadvisc
                                      Partner
                                      212-909-8441 office
                                      203-856-8400 cell
                                      900 Third Avenue, 33rd Floor
                                      New York, NY 10022
                                      website I email I   LJ I
     Driving success through change and growth
     From: Jonathan Killion
     Sent: Wednesday, January 27, 2016 12:03 AM
     To: Michael Greenberg <Michael.Greenberg@PatriarchPartners.com>; Jean Luc Pelissier (CBA)
     <pelissier@cbagroupllc.com>; Randy Jones <Randy.Jones@PatriarchPartners.com>
     Cc: Marc Pfefferle <mpfefferle@carlmarks.com>; Mark Claster <mclaster@carlmarks.com>; Carl Landeck
     <clandeck@carlmarks.com>
     Subject: RE: Draft of FY'16 Plan Materials (Excludes Executive Summary)

     All,

     Attached is a draft of the executive summary, the intent will be to use these slides as the basis for our meeting
     tomorrow.

     Please let me if you have any questions or comments.

                                                                                                                     PX 175
                                                                                                              LaMonica v. Tilton, et al., 18-1021-smb




CON Fl DENTIAL                                                                                                  CM - TC2018- 0002108
                                                                     A3868
                          Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 3 of 20

     Thank you,

     Jonthan


     From: Jonathan Killion
     Sent: Tuesday, January 26, 2016 12:44 PM
     To: 'Michael Greenberg' <Michael.Greenberg@PatriarchPartners.com>; Jean Luc Pelissier (CBA)
     <pelissier@cbagroupllc.com>; Randy Jones <Randy.Jones@PatriarchPartners.com>
     Cc: mpfefferle@carlmarks.com; Mark Claster <mclaster@carlmarks.com>; Carl Landeck (clandeck@carlmarks.com)
     <clandeck@carlmarks.com>
     Subject: Draft of FY'16 Plan Materials (Excludes Executive Summary)

     Michael, Jean-Luc and Randy,

     Attached is a draft of a presentation that goes through the details of the FY'16 projections and key action items for each
     division. The file is not intended to be the basis for our meeting tomorrow but an account of the key assumptions, risks,
     opportunities and priorities currently underlying the plan.

     For the meeting, we are preparing an executive summary that will discuss the key points. Please feel free to send
     comments, Marc, Michael and I will be doing a page flip at some point this afternoon.

     I will send around the executive summary when it is in a position to circulate.

     Thank you,

     Jonathan



                           Jonathan P. Killion, CFA
          http://carlm,
                           Director
                           212-909-8400 office
                           908-399-2316 cell
                           900 Third Avenue, 33rd Floor
                           New York, NY 10022
                           website   I email I D1   D
     Driving success through change and growth




CON Fl DENTIAL                                                                                                CM - TC2018- 0002109
                                                              A3869
 0
 0                     Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 4 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>
 r




                         KS                                       2016 Plan Executive Summary
                   I
                                                                               January 27th, 2016




0
:s::::
1-i
0
 I\J
 0
          DRIVING SUCCESS ·rHROUGH
 ......
lex,      CHANGE AND GRCJWTH
 0                                            Privileged & Confidential
 0
 0

                                                     A3870
 I\J
 ......
 ......
 0
    0
    0                        Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 5 of 20
    z
    "'Tl
    0
m
    z
)>
    -I
             Situation Analysis
r


             TransCare is now operating at an absolute breaking point:


             »   Strained and Broken Customer Relationships
                  •    Current void in Senior Management leadership including open CEO position
                        o    Lack of credibility; perception is lots of promises/talk and no action
                  •    Continuing cycle of worry over business viability
                        o    Notices of Insurance Terminations
                        o    Aging Fleet - reliability, length of time out of service, etc.
                        o    Supplies and Medical Equipment - awareness of shortages/poor condition
                        o    Employee Defections - loss of previously dependable critical resources
                  •    Virtually all key customers are pursuing or considering replacement options - fluid situation that is
                       unstable and constantly changing; loss of another key customer will likely create "domino effect"
                  •    Update of today's St. Barnabas meeting to be provided by Jena-Luc and Randy
             »   Strained and Broken Employee Relationships Causing Extreme Frustration
                  •    Payroll Issues (including $2.1 M past due payroll and payroll taxes)
                        o    Constraints resulted in elimination of direct deposit and bouncing of checks. Increased cost and
                             inconvenience to employee of maintaining bank accounts, delayed access to funds
                  •    Fleet Issues
                        o    Mechanical failures disrupt ability to perform required duties/service
                  •    Supplies and Equipment Issues
                        o    Lack of even minimum levels and aged/broken equipment not only impairs employee
    0                        effectiveness and service levels, but is personally embarrassing
    :s::::
I
    -I
                  •    Senior Management
    0
I\J
0                       o    A strong CEO (transitional or permanent) is required to establish credibility, lead TC's
    ......
lex,                         manaaement team. restructure operations and execute chanae
0
0
0

                                                               A3871
I\J
    ......
    ......
    ......
    0
    0                       Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 6 of 20
    z
    "'Tl
    0
m
    z
)>
    -I
             Situation Analysis - Continued
r


              »   Strained and Broken Ambulance Fleet
                   •   Out of Service Vehicles are literally increasing on a daily basis:
                        o     :::::50 out of 248 (20%) vehicles currently out of service in all divisions
                                                    Vehicles Currently Out of Service by Division
                                                   Hudson     WC EMS NY Core      NYEMS       MD         PA        Total
                              Total                      31        11        92         59          27        28       248
                              Out of Service             11         0        22         10          9         16           50
                              Out of Service%                    0.0%     23.9%     16.9%      33.3%     57.1%      20.2%


                   •   Ambulance fleet aged beyond industry standard with continual need for extraordinary parts and repair
                   •   Unable to respond to customers needs; many daily calls cannot be serviced
                   •   No replacement cycle for 911 fleet vehicles
              »   Strained and Broken Vendor Relationships
                   •   Currently have over $5 million in non payroll, non landlord, non insurance payables over 120 days;
                       vendors are worn out from unfulfilled TC payment promises;
              »   Strained and Broken Landlord Relationships
                   •   Hamilton (911/Core Ops) - Current eviction proceedings continued til Thursday Jan. 28th; no
                       confirmed agreement to stay beyond 3/31 / 16
                   •   Bank Street (ParaTransit/MTA Ops) - Currently subject to stipulated settlement of previous non-
                       payment of rent in addition to on-going obligation
                   •   Pittsburgh - Lease expired September 30, 2015 with no rent paid since; current landlord threat to
                       evict mid-February
                   •   Corporate Office - No rent paid since September 30, 2015; landlord has begun collection effort
    0
    :s::::
I
                   •   Maryland - Existing judgment for non-payment of January 2016
    -I
    0              •   Mount Vernon & Hudson Valley- 5 facilities in various states of delinquent rent/landlord paid charges
I\J
    0
    ......
lex,
    0
    0
    0
                                                               A3872
I\J
    ......
    ......
I\J
 0
 0                       Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 7 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>       Goals & Objectives
 r




           »   Stabilize Organizational Chaos


           »   Repair Strained and Broken Customer Relationships


           »   Repair Strained and Broken Employee Relationships


           »   Develop Cyclical Plan for Upgrading and Replacing Vehicles


           »   Develop Real Estate Plan - Short and Long Term


           »   Develop and Implement Changes to Business Designed to Improve Profitability




0
:s::::
1-i
0
 I\J
 0
 ......
lex,
 0
 0
 0

                                                       A3873
 I\J
 ......
 ......
 (,)
    0
    0                       Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 8 of 20
    z
    "'Tl
    0
m
    z
)>
    -I
             Actions - Overview
r



              »   CMA has worked diligently to develop the most accurate financial picture of the Company possible given
                  the limitations of the Company's accounting systems and financial reporting
              »   To have a chance of a turnaround, TransCare needs an immediate incremental pledge of support from
                  Patriarch totaling $7.SM+ excluding 2016 term interest (the plus to account for surprises, shortfalls and
                  contingencies), at least half over the next several weeks)
                   •    The business continues to deteriorate (October EBITDA-$440k, with rest of Q4 & January likely in
                        the same range) as the vehicle fleet is starved of critical repair, maintenance and medically
                        necessary supplies, with key vendors not shipping and landlords/lessors/others threatening legal
                        action on a daily basis
              »   Unfortunately time has run out and the decision to risk significant capital must be made before a
                  turnaround can show meaningful positive results
                   •    To avoid imminent business failure, :::::$3.SM of financial support is required over the next two weeks
                        including $1 M this week to cover critical or unavoidable obligations to keep the business running
                   •    With effective implementation, ability to get vehicles quickly back into service and recapture lost
                        calls & Transit routes, the Company can achieve a Q4 EBITDA run rate of $2M+, which could
                        support operations, capital lease payments and interest obligations on a go-forward basis
              »   Plan execution risk is high and therefore ultimate payback on the incremental investment is uncertain
                   •    Customers -An immediate and tangible statement must be made to stop customer switching
                        actions in progress - concern that loss of one additional significant customer will start a domino
                        effect
                   •    Vehicle Replacement - To retain New York 911 and other business, significant near term investment
                        in vehicles is required and TC's short-term ability to finance initial purchases is in question
                   •    Operational Changes - Significant opportunity for improvement, but also many moving parts
                        including moving operations, infrastructure investment and people impacts
    0
    :s::::
I
                   •    Profit Improvement - Dependent not only strong execution, but several non-controllable factors
    -I
    0                   such as weaker than forecast run rate trip volumes, avoiding further loss of business, fast speed
I\J
0
    ......              of regaining MTA transit routes, avoiding unplanned lease evictions, and similar shortfalls
lex,
0
0
0

                                                            A3874
I\J
    ......
    ......
    ~
 0
 0                                   Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 9 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>                   13 Week Cash Forecast
 r



                        Over the next 13 weeks, the Company will need peak funding of $7.SM
          week Etlded(Sfn (XX)'$}                Se:~29     2£5   2£12   2/19   2/26   3£4   3£11   3£ 18   J>{2S   4£1   4£8   4/lS   4£22




          AHC.n:h-et'




          CapE;;,,:




0
:s::::
1-i
0
 I\J
 0
 ......
lex,
                                          Will have a printout so this is more easily readable
 0
 0
 0

                                                                   A3875
 I\J
 ......
 ......
 01
 0
 0                                   Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 10 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>       Sources and Uses of Cash
 r




           »   The requested funding amounts over the next 3 months are forecasted to be used in the following manner;
                •             $6.SM in past due payments for Payroll, Payroll taxes, Vendors, Landlords, NYSIF and other Past
                              Due amounts
                •             Forecast assumes TC only pays down $1.9M of approximate $SM past due vendor payables
                •             The incremental requirements over prior projections is the result of increased critical/hostage vendor
                              payments
                •             CMA does not believe a bankruptcy is a viable strategy for TransCare, for a number of reasons:
                                 o      Past due payroll and payroll taxes would still need to be paid, and many landlords cured
                                 o      Investment in new vehicles and operational changes would still need to be made
                                 o      NYSIF past due would still need to be paid
                                 o      Savings from past due vendors and other amounts would be offset by cost of a bankruptcy
                                        and given the business fragility, we predict that customers and employees would abandon TC




                                                                                                                         -
                    "' $8,000                                                                                                                       $7,184.1
                    11!1 $7,000                                                                                             630           45

                     0
                    .t::.
                    t- $6,000


                            $5,000

                            $4,000

                            $3,000

                            $2,000

0                           $1,000
:s::::
1-i
0                              $0
 I\J                                 Past Cue Payroll Past Clue Vendors   Past Cue    NYSIF Past Oue   Other Past Due   New Vehicles   Operations   TotaIOCF
 0                                   & Payroll Taxes                      Landlords                       Am:rnnls
 ......
lex,
 0
 0
 0

                                                                                      A3876
 I\J
 ......
 ......
 0)
 0
 0                      Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 11 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>       Basis of a Turnaround
 r




           »   TransCare has several key attributes that provide the opportunity for a successful turnaround
                •    Passionate and dedicated employee base who desperately want the Company to be successful
                •    Long standing customer relationships and historical reputation for service that while severely
                     strained can, in the context of needed investment and business change, serve as the basis for
                     retention of business and reestablishment of a joint commitment to partnership
                •    Operational fixes and infrastructure improvement are achievable over time with the right leadership
                     and commitment to invest in the business
           »   For a turnaround to be successful, the Company must re-energize and rebuild the trust with the employees
               and customers
                •    The desire to be successful and the commitment, personal and financial dedication witnessed on the
                     part of many employees is greater than ever seen at other companies
                •    The ability to maintain customers, despite poor service levels and unreliable equipment, is a credit to
                     the staff and the relationships they have built with the customers
                •    Providing basic resources, such as access to parts, medical supplies, functioning equipment, would
                     make an immeasurable positive impact on the morale and performance of the employees
                •    New management team, including representatives from Patriarch, need to meet with each key
                     account and communicate the go forward commitment (if there is one)




0
:s::::
1-i
0
 I\J
 0
 ......
lex,
 0
 0
 0

                                                         A3877
 I\J
 ......
 ......
 -..J
    0
    0                        Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 12 of 20
    z
    "'Tl
    0
m
    z
)>
    -I
             Progress to Date (add anything we are missing)
r




              In addition to fighting daily fires and working to hold the business and organization together, the CMA/Patriarch
              team has:


              »    Successfully concluded NYSIF negotiations


              »    Staved off evictions from Hamilton & Bank Street operational facilities


              »    Developed plan to manage short term financing needs (13 week cash forecast)


              »    Developed bottoms up Plan together w/Divisional Middle Management


              »    Begun flow of payments to select parts and service vendors


              »    Begun search for available ambulances and leasing sources; have 2 potential sources in process.


              »    Developed list of priority Action Items for each division to execute towards


              »    Contacted alternative insurance broker for second opinion on options to reduce insurance costs

              }}   Had Northwell EMS experts meet management, tour Hamilton and New Rochelle operations, and assess
    0
    :s::::         areas of opportunity (we have asked them to join and provide their findings towards the end of the
I
    -I             meeting)
    0
I\J
    0
    ......
lex,
    0
    0
    0
                                                              A3878
I\J
    ......
    ......
    CX)
 0
 0                       Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 13 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>       Ambulance Procurement Update (Michael rewrite in total this
 r
          'Nith Carl)

           »   Availability of ambulances to purchase depends on Class, Make and whether the vehicle is new or used


           »   Describe type of ambulance that St Barnabas is demanding, the lack of immediate availability and when
               next production run is and time frame to get such a vehicle through decal and inspection (Note there may
               not be any new of this type available to purchase right now)


           »   Describe known availability of other types of ambulances that are available including that there are a lot of
               used


           »   Describe available options for capital lease including the 30% down payment and the monthly lease cost
               per vehicle (Jon make sure this ties with what is in your model)




0
:s::::
1-i
0
 I\J
 0
 ......
lex,
 0
 0
 0

                                                          A3879
 I\J
 ......
 ......
 (0
    0
    0                          Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 14 of 20
    z
    "'Tl
    0
m
    z
)>
    -I
             Cost Reduction Initiatives & Opportunities
r




              »    Improving direct (Drivers, EMTs, Medics) labor efficiency provides the largest cost saving opportunity
                    •    Key performance initiatives being implemented include;
                           o     Unit Hour Utilization accountability
                           o     Time on Task monitoring
                           o     Dynamic scheduling processes


              »    Moving from the Hamilton location to a more centralized location, providing both cost efficiencies and
                   incremental revenue


              »    Rebidding insurance policies to include possible adjustments to coverage to reduce costs, insurance on an
                   annual basis currently exceeds $11 M+


              »    Identifying opportunities to centralize staffing
                    •    Currently evaluating moving billing resources from field (i.e. PA) locations to Corporate
                    •    Longer term goal of centralizing operations by having one location with turnout, maintenance and
                         corporate staff in the New York Market


              »    Lower repair & maintenance expense with a more reliable fleet and warranty coverage

              }}   With improved liquidity, Company can benefit from vendor pricing discounts/avoid paying premium pricing
    0
    :s::::
I
    -I
    0
I\J
    0
    ......
    CX)
I
    0
    0
    0
                                                                A3880
I\J
    ......
I\J
    0
    0
    0                         Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 15 of 20
    z
    "'Tl
    0
m
    z
)>
    -I
             Action Plan
r




             With the help of key divisional leaders and the Patriarch Partners team, CMA has put together a list of
             Short Term Action Items which encompasses goals for the first 2 weeks of a turnaround plan assuming
             necessary funding has been committed.


             »    All Locations
                   •    Immediately visit key customers (St. Barnabas, Montefiore, HealthQuest, Mt. Sinai, etc.) with Patriarch
                        to explain funding commitment, describe operational changes underway and where needed show
                        initial vehicle orders/commit to ongoing replacement schedule
                   •    Address critical vendors preventing flow of maintenance parts
                   •    Implement communication plan to the employees to build trust and improve morale
                   •    Focus on driver and EMT recruiting and retention efforts
                   •    Confirm leasing companies to finance additional ambulances and schedule timing on delivery
                   •    Develop a list of target customers, begin to think offensively instead of defensively
             »    NY EMS
                   •    Lease 2 New Ambulances for St. Barnabas (Cost 30% or $90k down payment)
             »    NY CORE
                   •    Team needs to determine if South Bronx facility is appropriate to replace Hamilton and put together an
                        execution plan to transfer operations. Retain real estate professional (broker)
             »    Hudson Valley
                   •    Get 4 out of service vehicles for Hudson Valley in service needing spare parts
                   •    Get 2 out of service vehicles for Hudson Valley in service by completing registration
    0
I
    :s::::         •    Formalize promotion of Matt Nolan to General Manager of Hudson Valley
    -I
I\J
    0        }}   Maryland
    0
    ......         •    Evaluate leadership team in MD via a site visit with Glen Youngblood
    CX)
I
    0
    0
    0
                                                              A3881
I\J
    ......
I\J
    ......
 0
 0                       Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 16 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>       Action Plan (Continued)
 r




           Short Term Action Items (Continued)
           »   Pittsburgh
                •    Resolve pending lease I eviction notification with Pittsburgh landlord


           Medium Term Action Items: Next 3 - 6 Weeks
           »   Hire a General Manager and Controller for the Transit Division
           »   Negotiate payment plans with the remaining critical vendors (not addressed in the first 2 weeks)
           »   Finalize work plan to relocate Core Operations from Hamilton facility with agreed upon timeline
           »   Identify potential alternatives to the Corporate Office and evaluate potential savings
           »   Identify/recruit supervisors for NYCORE business
           »   Restore Direct Deposit for all employees




0
:s::::
1-i
0
 I\J
 0
 ......
lex,
 0
 0
 0

                                                          A3882
 I\J
 ......
 I\J
 I\J
 0
 0                            Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 17 of 20
 z
 "'Tl
 0
 m
 z
 -I
 )>            FY 16 Projections
 r



                CMA worked with Patriarch team and key Company employees to develop a projection for
                FY'16, the projections are attainable but include a significant amount of operating risk.
                                                            FY 2016:   financial Projections
                                                                                                                     Fest         Fest           Fest       Fest           Fest
          »     The plan was built based on the input of    Amounts in OOO's                                        Ql-2016      Q2·2016       Q.3-2016    Q4-2016        FY '16

                each of the Vice Presidents and the         Ambulance Revenue                                         19,317       18,875        18,963      19,164        76,319
                                                            Translt Revenue                                            5,377        5,950         6,395       6,491        24,214
                feedback from Patriarch on key issues,      Tota I Operating Revenue                                  24,694       24,825        25,358      25,655       100,532
                such as the MTA Transit contract, fleet
                                                            Direct Costs                                              17,802       16,728        16,592      16,576        67,698
                expansion, etc.                             Gross Margin                                               6,892        8,097         8,766       9,079        32,834
          »     Major risks center around the retention                                                                27.9%        32.6%          34.6%      35.4%         32.7%
                                                            OpEx ·· Excluding Depreciation                             1,048        7,045         7,005       6,710        21,868
                of key customers and changes required
                on multiple fronts, some like the
                                                            EBITDA                                             II       (156}       1,052         1,761       2,310         4,966
                                                                                                                         n/m         4.2%           6.9%       9.0%           4.9%
                proposed move impacting personnel           Working Capital Changes
                                                                 Irade AP & Accrued btpenses                          (4,764)      (1,425)            4          15        {6,171}
          »     Majority of cost reductions center               NYSIF                                                {1,049}        (546)         (51/)       {488)       {2,599)
                                                                                                                                                   (414)       {231)
                around improving the labor efficiency            Accounts Receivable
                                                                 Mgmt Fees
                                                                                                                         384
                                                                                                                         338
                                                                                                                                      858
                                                                                                                                      338           338         338
                                                                                                                                                                              597
                                                                                                                                                                            1,350
                through higher Unit Hour Utilization, due        Inventory                                               273             (Sl        (18)        (12)          238
                to improved vehicle up-time and                   CapEx                                               {3,050}      (1,276)       (1,275)           (75)    (5,676)
                dynamic shift scheduling                        Lease Financing                                        2,100          840           840                     3,780
                                                                Net Change in Cash: Working Capital & Cap Ex          (5,769}      (1,215)       (1,043)       (453)       (8,481}
          }}    Should be incremental opportunity to
                                                                                                                      (li/926)       (164)          718       1,857        (3,515)
                reduce fixed costs in the business but to
                date no material changes have yet been          Capita! lease Payments                                  (233)        (346)         (391)       (459)
                modeled                                         lnte rest/Fees to        Fargo                          (300)        (300)         (300)       (300)

                  •   Insurance, Occupancy costs, bad
                      debt and staffing are the current
                      areas of review                           Subtotal

 0        }}    Ultimate target to achieve best in class
l:S::::                                                         Beginning Cash                                           100         100            205        565            100
 -I
                operation and 10%+ EBITDA return                Change in Cash                                                       105            360       1,274         1,739
 0                                                              Ending_ Cash Balance                                                 205                                    1,839
 I\J
 0
          }}    See Appendix for complete assessment                                                                     100                        565       1,839
 ......         of risk, opportunities and assumptions
lex,
 0
 0
 0
                                                                   A3883
 I\J
 ......
 I\J
 (,)
                  Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 18 of 20




          en
          C
          0
          en
          en
          ::::J
          (.)
         en
         0
          0
          0)
          I....
          ro              Q)
                         ......
         LL               Q)

          en              Q.
                          E
          Q)              0
                          (.)


         s
         '+-
                          0
                         ......
                          Q)
                          cu
          0              ..c
                          (.)
          en
          ::::J          ~
         +-'
          ro
         +-'
         Cf)




CON Fl DENTIAL                                                                    CM - TC2018- 0002124
                                                A3884
Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 19 of 20




                                                                    PX 177
                                                             LaMonica v. Tilton, et al., 18-1021-smb




                              A3885
Case 1:20-cv-06274-LAK Document 11-34 Filed 09/30/20 Page 20 of 20




                              A3886
